Citation Nr: 0617790	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service with the recognized 
guerillas from October 1943 to March 1945; he was in regular 
Philippine Army Service for one day on June 4,1945; and he 
was in regular Philippine Army Service from January 1946 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in February 2005 
when it was remanded for additional evidentiary development.  
The case has been advanced on the Board's docket due to the 
veteran's advanced age.

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On a VA Form 9 which was received at the RO in April 2003, 
the appellant requested a Board hearing to be conducted at a 
VA Regional Office.  The claims file does not show that any 
action has been taken to schedule the veteran for the 
requested Board hearing, and there does not appear to be any 
withdrawal of the hearing request by the veteran.  The case 
must therefore be returned for such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.703 (2005).

The Board notes that the record shows a current mailing 
address for the veteran in Jersey City, New Jersey.  It would 
therefore appear that a Board hearing the Newark Regional 
Office would be appropriate. 

Accordingly, this case is REMANDED for the following actions:

Unless the veteran requests a different 
location, the veteran should be scheduled 
for a Board hearing at the Newark 
Regional Office.  After the hearing is 
conducted, or in the event the veteran 
withdraws his hearing request or fails to 
report for a scheduled hearing, the case 
should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



